DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a navigation component receiving images…providing trajectory planning information…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For examination purposes, the “navigation component” has been interpreted as corresponding to a computer that runs navigation software, as set forth in paragraph [0041] of the instant PG-Pub 2021/0093304, along with the associated algorithm/steps for performing the functions, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 10-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland et al. (US Pub No. 2008/0004632), as cited by Applicant, in view of Tsekos et al. (“A General-Purpose MR-Compatible Robotic System: Implementation and Image Guidance for Performing Minimally Invasive Interventions”, 2008), as cited by Applicant, and further in view of DiMaio et al. (“Robot-assisted needle placement in open MRI: System architecture, integration and validation”, January 2007), as cited by Applicant, or, alternatively, further in view of Tokuda et al. (“Integrated navigation and control software system for MRI-guided robotic prostate interventions”, Published online August 19, 2009), as cited by Applicant, or, alternatively, further in view of Damadian (US Patent No. 10,791,957).

a master device (19, 20) providing haptic feedback to an operator and receiving position commands from the operator (paragraphs [0038]-[0039], referring to the “master-slave” control where the robot arm motions are slaved to the hand-controllers manipulated by the surgeon; paragraphs [0024]-[0025], [0064], [0098], [0104], [0138]; Figure 1);
a robot controller (12) receiving position commands and providing force information to said master device (paragraph [0039], referring to the controller translating hand-controller (i.e. master device) commands into inputs for the robotic arm; paragraph [0106], [0129], [0138], referring to force information (i.e. electrical signals proportional to measured forces) being sent to the controller and then being applied to the hand controllers (i.e. master device); Figure 1);
a navigation component (i.e. computer in workstation (11)) receiving images from MRI scanner (14) (paragraphs [0041], [0050], [0129]-[0130]; Figures 1-2);
a slave robot (10, “robot”) driving a needle, said slave robot receiving control information from the robot controller (paragraphs [0016]-[0021], [0049], [0054]-[0056], referring to the surgical tool being a needle driver, which inherently requires a needle to be driven, paragraphs [0105]-[0108], referring to the arms of the robot which allow operation of a tool (i.e. "needle driver") and wherein the "motion controller subsystem" of the controller (12, "robot controller") converts motion control sensors from the hand control system (i.e. "master device") into individual operating instructions to the arms of 
a fiberoptic sensor operatively connected to said slave robot, said fiberoptic sensor providing data to said robot controller, said data being utilized by said robot controller to provide force information to said master device (paragraph [0048], referring to optical force sensors/strain gauges that are attached to the tool interfaces to provide force-feedback inputs; paragraph [0061], referring to the 3DOF force sensor system used to provide haptic feedback to surgeon; paragraphs [0135]-[0137], referring to the optical detection system which comprises of fiber optic cables (i.e. the sensor is a “fiberoptic sensor”)),
wherein said slave robot and sensor are compatible with an MRI environment and operate inside an MRI scanner room (Abstract; paragraphs [0045]-[0048], [0057], referring to robot, field of view camera and optical force sensors/strain gauges (i.e. fiberoptic sensor) being “MR compatible” and compatible with the MR environment; [0135]-[0137]; Figures 12-13). 
However, Sutherland et al. do not specifically disclose that said master device, robot controller and navigation component are compatible with an MRI environment and operate inside an MRI scanner room.  
Further, although Sutherland et al. disclose that a surgeon can calculate safe trajectories for the surgical corridor and further define virtual boundaries and no-go zones during a planning phase, Sutherland et al. do not specifically disclose that the navigation component (i.e. computer) provides trajectory planning information to said robot controller.
in the scanner room or in the MR operator room (Abstract; pg. 2, 2nd paragraph; Figure 1).  The MR console output (i.e. received MR images from an MRI scanner, navigation information, etc.) can be viewed inside the scanner room via a projector (Figures 1 and 5; note that the projector can be viewed as a "navigation component" as it receives MR images and further navigation information to a viewer insider the scanner room). The MR-compatible system addresses limited patient accessibility in prior MR-guided interventions and facilitates real-time guidance of therapeutic image-guided interventions (Abstract).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the master device, the robot controller and navigation component of Sutherland et al. be compatible with an MRI environment and operate inside an MRI scanner room, as taught by Tsekos et al., in order to address/overcome limited patient accessibility issues and facilitate real-time guidance of image-guided interventions (Abstract).
However, although Sutherland et al. disclose that a surgeon can calculate safe trajectories for the surgical corridor and further define virtual boundaries and no-go zones during a planning phase, the above combined references do not specifically disclose that the navigation component (i.e. computer) provides trajectory planning information to said robot controller.
st paragraph, referring to providing a dynamic computer-controlled needle guide).  For each biopsy plan, a physician specifies two points along the needle trajectory (i.e. target and entry point, “trajectory planning information”) by clicking directly on the images viewed in the 3D Slicer, and then robot joint-space motion commands (q, q', q'', “trajectory planning information”) are sent from the workstation (i.e. computer) via an ethernet connection with the robot controller (pgs. 17-18, Section: System architecture; Figure 1).  Robot motion proceeds and is continuously monitored and compared against a simulated robot motion model (i.e. “trajectory planning information”), wherein any significant trajectory deviation halts motion (pgs. 17-18, Section: System architecture; pg. 10, Section: Calibration and control; Figures 1 and 4).  Their integrated planning system helps to simplify workflow by providing an interactive “point and click" trajectory-planning interface and an MRI-compatible robotic mechanism for precise, yet flexible needle placement for targeted intervention (pg. 22, left column, 1st paragraph; Abstract).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the navigation component of the above combined references provide trajectory planning information to said robot controller, as taught by DiMaio et al., in order to simplify the workflow and provide precise, yet flexible, needle placement for targeted intervention (pg. 22, left column, 1st paragraph; Abstract).  
Alternatively, Tokuda et al. disclose a software system to provide intuitive navigation for MRI-guided robotic transperineal prostate therapy, wherein 3D MR images are acquired and loaded into the 3D Slicer and target points for needle insertions (i.e. trajectory planning information) are interactively defined on the images (Abstract; pg. 4, Section 2.2; note that the 3D Slicer is running on a Linux-based workstation (i.e. computer)).  The robot is calibrated and the robot control unit and 3D Slicer exchange target positions (i.e. trajectory planning information) and the current position of the needle (pg. 4, Section 2.2; Figure 2).  A current target (i.e. trajectory planning information) is selected from the defined targets and sent to the robot control unit, wherein the robot moves the needle to the target while transmitting its current position to the 3D slicer (pg. 4, Section 2.2; Figure 2; note that trajectory planning information (i.e. current target for inserting needle determined during a planning phase) is sent from the computer having "navigation software (3D Slicer)" to the robot controller).  Their system provides semi real-time image guidance with adequate accuracy and speed for interactive needle insertion in MRI-guided robotic interventions (pg. 7, right column, last paragraph).  
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have the navigation component of the above combined references provide trajectory planning information to said robot controller, as taught by Tokuda et al., in order to provide real-time image guidance with adequate accuracy and speed for interactive needle insertion (pg. 7, right column, last paragraph).
Further, with regards to the limitations concerning the robot controller and navigation component being compatible with an MRI environment and operate inside an as an alternative to Tsekos et al., Damadian discloses an open MRI methodology and system that allows dynamic viewing and access to a patient, wherein a computer (i.e. navigation component) may be located inside the MRI room (410), which includes the MRI system, for ease of programming and control of the MRI during surgery, wherein the improved configuration and structure of room (410) makes the inclusion of any and all equipment deemed necessary to a normally-functioning operating room possible (column 21, lines 50-56; Figures 4-5).  A mouse and a mouse pad may be in the room, wherein a button on the mouse can be used to instruct the MRI imaging system to perform a particular action, wherein the mouse, or an alternate device, such as a joystick, trackball or touch-screen, may be used to control a surgical robot (column 22, lines 1-21).  Visual images generated by the computer may be displayed on a monitor inside the room 410 so that the visual information is immediately available to the physicians, technicians, nurses and others (column 22, lines 39-56).  
Therefore, alternatively to Tsekos et al. for teaching the robot controller and the navigation component being compatible with an MRI environment and operating inside an MRI scanner room, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have the robot controller and navigation component of the above combined references be compatible with an MRI environment and operate inside an MRI scanner room, as taught by Damadian, in order to provide ease of programming and control of the MRI during surgery, provide the inclusion of any and all equipment deemed necessary to a normally-functioning operating room, and provide visual information immediately available to the physicians, technicians, nurses and others (column 21, lines 50-56; column 22, lines 39-56).  

With regards to claim 11, Sutherland et al. disclose that said MRI-compatible actuating component is a 3 degrees of freedom (3-DOF) MRI-compatible actuating component (paragraph [0028], [0107]-[0108], [0119]).  DiMaio also discloses this limitation (pg. 19, Section: "MRI-compatible robotic needle guide", referring to the 3DOF Cartesian positioning mechanism, etc.; Figures 3 and 8).  Tokuda et al. also discloses this limitation (Figures 1 and 6).
With regards to claim 12, Sutherland et al. disclose that the needle driving module comprises a stylet needle driving component comprising a style actuating component (i.e. tool actuator (149), paragraphs [0108, [0131], [0133]]); a force sensing component (paragraphs [0135]-[0137]); and a cannula rotation component (paragraphs [0108], [0132]) comprising: a rotation actuating component (paragraphs [0108], [0132]) and a rotation sensing component (paragraph [0118], referring to optical encoders at each joint ("each" joint including the joints of the rotation actuating component) used to measure joint angle position).  Tokuda et al. also discloses this limitation (Figures 1 and 6).

With regards to claim 14, Sutherland et al. disclose that said base and said needle driving component comprise a first platform, a first linear actuating mechanism disposed on said first platform, a first piezo-electric motor driving said first linear actuating mechanism, a second platform disposed on said first linear actuating mechanism, said second platform being movable by said third linear actuating mechanism and a needle drive component mounted on said second platform, said needle drive component enabling needle insertion, the needle being operatively connected to the needle drive component (paragraphs [0056], [0107]-[0119], [0130]-[0134]; Figures 2-9, 10B).  Tokuda et al. also discloses this limitation (Figures 1 and 6).
With regards to claim 15, Sutherland et al. disclose that their MRI-compatible actuating device comprises a vertical motion mechanism disposed on said third platform, and a second piezo-electric motor driving said vertical motion mechanism, said first platform being disposed on said vertical motion mechanism (paragraphs [0041]-[0042], [0056], [0107]-[0119], [0130]-[0134]; Figures 2-9, 10B).  Tokuda et al. also discloses this limitation (Figures 1 and 6).
With regards to claim 16, Sutherland et al. disclose that said MRI-compatible actuating device further comprises a fourth platform, a second linear actuating mechanism enabling motion in one direction on said fourth platform, a third linear actuating mechanism enabling motion in a direction perpendicular to said one direction on said fourth platform, a second piezo-electric motor driving said second linear 
With regards to claim 17, Sutherland et al. disclose that said force sensing component comprises a flexure operatively coupled to said stylet driving component, said flexure configured and positioned such that axial forces induce strain in said flexure, and a strain sensor sensing said induced strain (paragraphs [0048], [0061], [0134]-[0137]).  
With regards to claim 19, Sutherland et al. disclose that the master device comprises a base component, an MRI-compatible (i.e. MRI-compatible in that it works with a MRI environment) actuating component disposed on said base component, one of a position and orientation sensing component operatively connected to said MRI-compatible actuating components, a haptic interface operatively connected to said MRI-compatible actuating component, and a force sensor operatively connected to said haptic interface (paragraphs [0062]-[0064], [0098], [0104]; Figures 1-2).
With regards to claim 20, Sutherland et al. disclose that said force sensor is a fiber-optic force sensor (paragraphs [0135]-[0137], referring to the optical detection system comprising fiber optic cables).

Claims 2, 4-9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland et al. in view of Tsekos et al. and DiMaio et al., or , as applied to claims 1 and 15 above, and further in view of Belleville et al. (US Patent No. 5,202,939), as cited by Applicant, and Wood et al. (US Patent No. 6,608,685), as cited by Applicant.
With regards to claim 2, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that said fiberoptic sensor comprises a movable mirror mount structure, a mirror mounted on said surface of said movable mirror mount structure, a light providing optical fiber, said light providing optical fiber disposed along a direction of an optical axis of said mirror, said direction being determined substantially in the absence of motion of said movable mirror mount structure, one end of said light providing optical fiber providing light to said mirror, and a plurality of light receiving optical fibers, said plurality of light receiving optical fibers being disposed along a periphery of said light providing optical fiber, said plurality of light receiving optical fibers being disposed such that, when torque is transmitted to said movable mirror mount structure, as substantially asymmetric distribution of light intensity is received at said plurality of light receiving optical fibers and, when force is transmitted to said movable minor mount structure, causing displacement along said direction of said optical axis, a substantially symmetric distribution of light intensity is received at said plurality of light receiving optical fibers.  
Belleville et al. disclose an optical sensing device and method based on Fabry-Perot type interferometry for measuring a strain in a body (column 1, lines 6-13).  The optical sensing device comprises a movable mirror mount structure, a mirror (30, 32) mounted on said surface of said movable mirror mount structure, a light providing optical fiber (38 or 40), said light providing optical fiber disposed along a direction of an 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the fiberoptic sensor of the above combined references with a fiberoptic sensor comprising a movable mirror mount structure, a mirror, the claimed  light providing optical fiber and the claimed light receiving optical fiber, as taught by Belleville et al., as the substitution of one known fiberoptic sensor for measuring strain for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution, and the results are reasonably predictable.  
However, the above combined references do not specifically disclose that the light receiving optical fiber comprises of a plurality of light receiving optical fibers.
Wood et al. disclose a tunable fabry-perot interferometer, wherein an optical fiber for receiving light can be constructed as multiple fibers in order to provide additional optical paths and to accommodate multiple wavelengths through the interferometer (column 7, lines 9-28).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the light receiving optical fiber comprise of a plurality of light receiving optical fibers, as taught by Wood et al., in order to provide additional optical paths and 
Further, with regards to the limitation concerning said plurality of light receiving optical fibers being disposed "such that, when torque is transmitted to said movable when torque is transmitted to said movable mirror mount structure, as substantially asymmetric distribution of light intensity is received at said plurality of light receiving optical fibers and, when force is transmitted to said movable minor mount structure, causing displacement along said direction of said optical axis, a substantially symmetric distribution of light intensity is received at said plurality of light receiving optical fibers”, the limitation has been viewed as an intended result of having the optical fibers being disposed as claimed (i.e. "disposed along a periphery of said light providing optical fiber", etc.).  As the above combined references teach the light receiving optical fibers disposed in the claimed manner, it follows that an intended result as set forth in the claim follows.  
With regards to claim 4, Sutherland et al. disclose that their system further comprises a flexure component comprising one end, said one end being operatively attached to a surface of said movable mirror structure (i.e. flexure component is 
With regards to claim 5, Sutherland et al. disclose that said flexure component comprises MRI-compatible materials (paragraph [0136]).
With regards to claim 6, Sutherland et al. disclose that said MRI-compatible materials are selected from high strength plastics, aluminum alloys, composites, ceramics or titanium alloys (paragraph [0059]).
With regards to claim 7, Belleville et al. disclose that the light provided by said light providing optical fiber is obtained from an infrared LED (column 7, lines 1-4, note that a broadband LED covers an infrared light range).
With regards to claim 8, Belleville et al. disclose that light provided by said light providing optical fiber is obtained from a laser source (column 7, lines 1-4).
With regards to claim 9, Wood et al. disclose that said plurality of light receiving optical fibers comprises at least three optical fibers (column 7, lines 27-28, referring to there being “Two or more fibers…”, wherein “more” than two fibers is necessarily at least three fibers).  
. 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland et al. in view of Tsekos et al. and DiMaio et al., or alternatively in view of Tokuda et al. or Damadian, and in view of Belleville et al. and Wood et al. as applied to claim 2 above, and further in view of Hercher (“The Spherical Mirror Fabry-Perot Interferometer”, May 1968), as cited by Applicant.
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that said mirror is a spherical mirror.  
Hercher discloses a spherical Fabry-Perot interferometer, which comprises of a spherical mirror, and which provides a high resolution and versatile tool (Abstract, pg. 951, Section I, pgs. 965-966, Section IV).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the mirror of the above combined references comprise of a spherical mirror, as taught by Hercher, in order to provide a high resolution and versatile tool (Abstract, pg. 951, Section I, pgs. 965-966, Section IV).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793